UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6443


ADRIAN MARION SMITH,

                Plaintiff - Appellant,

          v.

WARDEN JOHN MCCALL; CAPTAIN MELVIN BOSEMAN; CAPTAIN TINA
SYPHERTT; DENNIS PATTERSON, Division of Operations; MAJOR
MARSH,

                Defendants – Appellees,

          and

SOUTH    CAROLINA    DEPARTMENT      OF     CORRECTIONS;     SCDS
CLASSIFICATION BELLINGER,

                Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:09-cv-02786-MBS)


Submitted:   July 28, 2011                  Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrian Marion Smith, Appellant Pro Se.      Evan Markus Gessner,
LIDE & PAULEY, LLC, Lexington, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Adrian Marion Smith appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                              The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2011).                               The

magistrate judge recommended that relief be denied and advised

Smith that failure to file timely specific objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing     of     specific     objections       to     a

magistrate       judge’s     recommendation         is    necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been     warned        of    the    consequences          of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                          Smith

has     waived    appellate      review     by     failing      to    file     specific

objections       after    receiving       proper    notice.          Accordingly,      we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented    in     the    materials

before    the    court     and   argument       would    not   aid    the    decisional

process.

                                                                               AFFIRMED



                                            3